352 F.2d 240
Luis HERNANDEZ, Appellant,v.UNITED STATES of America, Appellee.
No. 20318.
United States Court of Appeals Ninth Circuit.
October 25, 1965.

Frank Duncan, Los Angeles, Cal., for appellant.
Manuel L. Real, U. S. Atty., John K. Van de Kamp, Asst. U. S. Atty. Chief, Crim. Div., J. Brin Schulman, Asst. U. S. Atty., Asst. Chief, Crim. Div., Los Angeles, Cal., for appellee.
Before CHAMBERS and ELY, Circuit Judges, and TAVARES, District Judge.
PER CURIAM:


1
The judgment of conviction is affirmed. We find no substance to appellant's contentions.


2
Hernandez was denied a bill of particulars. The court acted within its discretion on the indictment here. Also, a trial memorandum prepared and filed by the government well advised Hernandez what he had to meet. The government sustained its burden of proof.


3
Complaint is made here that no warrant of arrest was issued. On the facts, none was needed. See Draper v. United States, 358 U.S. 307, 79 S.Ct. 329, 3 L.Ed.2d 327. Also, it is said that on the occasion of his arrest Hernandez was not properly advised of his constitutional rights. Perhaps so, but the government's case did not include any post detention admissions or confessions. Cf. Ramirez v. Lozoya, 9 Cir., 253 F.2d 85, cert. denied, 357 U.S. 941, 78 S.Ct. 1391, 2 L.Ed. 2d 1554.


4
There was no error in the failure to recess the trial to get three witnesses. There was no surprise during the trial requiring such a course.


5
We cannot agree that there was any misconduct on the part of the trial court.